SUMMARY ORDER
Defendant-Appellant Sarah Kabel appeals from a decision of the United States District Court for the Southern District of New York (Arcara, J.). We assume the parties’ familiarity with the underlying facts, the procedural history of the ease, and the issues on appeal.
Appellant argues that the district court’s imposition of a within-Guidelines sentence of eighteen months was both procedurally and substantively unreasonable. We disagree. The District Court correctly noted during the sentencing that, under U.S. v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) and United States v. Crosby, 397 F.3d 103 (2d Cir.2005), it must consider the Guidelines, but is not bound by them. The District Court also recognized that he was obligated to consider the factors set forth in 18 U.S.C. § 3553(a). Appellant failed to document that her sentence proceeding was in any way procedurally flawed, nor has she demonstrated that her sentence is substantively unreasonable. See United States v. Fernandez, 443 F.3d 19, 30 (2d Cir.2006) (“[W]e presume, in the absence of record evidence suggesting otherwise, that a sentencing judge has faithfully discharged her duty to consider the statutory factors.”).
For the foregoing reason, the district court’s judgment is AFFIRMED.